República de Colombia

Úibertod y Orden

AGENCIA NACIONAL DE MINERÍA

RESOLUCIÓN NúmEñol 4 2 0
(210)

“Por medio de la cual se establece y adopta la minuta de contrato único de concesión minera”

LA PRESIDENTE DE LA AGENCIA NACIONAL DE MINERIA

En ejercicio de sus facultades legales y en especial de las conferidas por los artículos 267 y 317 de
la Ley 685 de 2001 y el Decreto 4134 de 2011, y

CONSIDERANDO

Que de conformidad con lo establecido en el artículo 317 del Código de Minas, estableció que
cuando en dicha norma se haga referencia a la Autoridad Minera se entenderá hecha al Ministerio
de Minas y Energía o en su defecto a la autoridad nacional, que de conformidad con la
organización de la administración pública y la distribución de funciones entre los entes que la
integran, tenga a su cargo la administración de los recursos mineros, la promoción de la industria
minera, la administración del recaudo y distribución de las contraprestaciones económicas
señaladas en este Código entre otros.

Que mediante el Decreto 4134 de 2011 el Gobierno Nacional creó la Agencia Nacional de Minería
con el objeto de que la misma administrara integralmente los recursos minerales de propiedad del
Estado, promoviera el aprovechamiento óptimo y sostenible de los recursos mineros de
conformidad con las normas pertinentes y en coordinación con las autoridades ambientales en los
temas que lo requieran.

Que los numerales 2” y 3” del artículo 4” del Decreto 4134 de 2011, asignaron a la Agencia
Nacional de Minería la función de actuar como Autoridad Minera concedente en el territorio
nacional.

Que el artículo 49 del Código de Minas estableció que el contrato de concesión minera es un
contrato de adhesión en cuanto que, para celebrarse, no da lugar a pre negociar sus términos,
condiciones y modalidades.

Que de acuerdo con el artículo 267 del Código de Minas, la autoridad concedente, adoptará y
suministrará un modelo de contrato de concesión minera.

Que teniendo en cuenta que la Ley 1382 del 9 de febrero del 2010 fue declarada inexequible por
virtud de la sentencia C-366 de 2011, es necesario incluir modificaciones a la minuta de contratos
de concesión, ajustándola a lo dispuesto en la Ley 685 de 2001.

Que en virtud de lo anterior,
yen Vas

AG El

IS

Í PUE
poz

EH a

A
a
te E
q y o ,
Ad y
o A ' 4
me e ñ
de t
] 5
Le
$ ,
,
Pi P o
ar: 3 .
w o .
= E n
3 BA y
1
resoLucionNo. 2 1 JUN. 2013 DE: "1420

*Por medio de la cual se establece y adopta la minuta de contrato único de concesión minera”

Hoja No. 2 de 2

RESUELVE

ARTÍCULO 1*.- Establecer y adoptar la minuta del contrato único de concesión minera, la cual
hace parte integral de la presente resolución como único anexo y que será utilizado para los
contratos de concesión minera que celebre la Agencia Nacional de Minería y las entidades con
funciones mineras delegadas.

ARTÍCULO 2*: La presente Resolución rige a partir de la fecha de su publicación.
ARTÍCULO 3”: Comuníquese la presente Resolución al Gobernador del Departamento de

Antioquia.

PUBLÍQUESE, COMUNÍQUESE Y CÚMPLASE
Dada en Bogotá D.C alos 12 1 JUN. 2013

Presidente

, )
lA CONSTANZA GÁRCÍA BOTERO

ALProyectó: Vicepresidencia de Contrataciór
Revisó y Aprobó: Oficina Asesora Juridica

k

2 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO

MINERALES DE XXXIX XXXXXXXXX — XXXXXXX XXIX XXXXXX No. — XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA -ANM- Y XXXXXXX  XXXXXXX
XXXXXXXX

Entre los suscritos, AGENCIA NACIONAL DE MINERÍA ANM, agencia estatal de naturaleza
especial, del sector descentralizado de la Rama Ejecutiva del Orden Nacional, con personería
jurídica, patrimonio propio y autonomía administrativa, técnica y financiera, adscrita al
Ministerio de Minas y Energía, representada en este acto por su presidente, la doctora MARIA
CONSTANZA GARCÍA BOTERO identificada con la cédula de ciudadanía número 42.077.634
de Pereira, debidamente facultada para la celebración de este contrato, de conformidad con los
Decretos 4134 de 2011 y 1730 del 16 de agosto de 2012 expedidos por la Presidencia de la
Republica y el Ministerio de Minas y Energía respectivamente, en adelante LA CONCEDENTE,
de una parte y, de la otra, la sociedad denominada XXXXX XXXXXX XXXXX, legalmente
Constituida por escritura pública No 0000 de la Notaría XXXXX de XXXXXX del XX de XXX
de 200X, inscrita en la Cámara de Comercio de XXXXXX el XX de XXXXXX de 200X bajo el
número XXXXX del libro IX, con NIT. 000000000000, representada legalmente por el señor
XXXXXX XXXXX XXXX, identificado con cédula de ciudadanía / extranjería No. XXXXX,
quien en adelante se llamará EL CONCESIONARIO, se ha acordado celebrar el presente
Contrato de concesión, con base en la facultad otorgada a LA CONCEDENTE en el artículo
317 del Código de Minas y las funciones previstas el artículo 4”, numerales 1? y 2? del Decreto
4134 de 2011, previas las siguientes CONSIDERACIONES: (i) Que la sociedad
XXXXXXXXXXXXXXX, representada legalmente por XXXXXXXX radicó el día 00 de XXXXXX
de 201X, la propuesta de contrato de concesión para la exploración y explotación de un
yacimiento clasificado técnicamente como XXXXXXXXXXX XXXXXXXX XXXXXX, ubicado en
el municipio(s) de XXXXXXXXX departamento de XXXXXXXXXXXX, propuesta a la que le

correspondió el expediente No. XXX-000. (i) Que mediante evaluación técnica de fecha 00 de

XXxxxx de 201X se determinó que la propuesta presentada cumplió con los requisitos
señalados en la ley y se verificó el soporte de los estimativos de inversión para la etapa de
exploración, estableciéndose el área libre susceptible de contratar es de 00,000 hectáreas en
(XX) zona(s), por lo tanto se determinó que es procedente continuar con el trámite contractual
(iii) Que mediante evaluación jurídica de fecha 00 de xxwxoox de 201X, se estableció que la
sociedad proponente cumplió en debida forma con los requisitos legales para que le sea
otorgado el contrato de Concesión, por lo tanto, es procedente continuar con el trámite
contractual regido por la siguientes cláusulas: CLÁUSULA PRIMERA.- Objeto. El presente
contrato tiene por objeto la realización por parte de EL CONCESIONARIO de un proyecto de
exploración técnica y explotación económica y sostenible, de un yacimiento de XXXXXXXXX
XXXXXXXX XXXXXXX XXXXXX, en el área total descrita en la cláusula segunda de este

PROSPERIDAD Av.Calle 260, 59-51 Piso BogoráD.C.
UPARA TODOS ,

4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XXXXXXXXX MO00000L XXX XIX No, XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA —ANM- Y XXXXXXX  XI00XX
IAS

contrato, así como los que se hallaren asociados o en liga íntima o resultaren como
subproductos de la explotación. EL CONCESIONARIO tendrá la libre disponibilidad de los
minerales objeto del contrato de concesión que llegue a extraer en cumplimiento del Programa
de Trabajos y Obras, aprobado por LA CONCEDENTE. Los minerales In Situ son del Estado
Colombiano y una vez extraídos, serán de propiedad de EL CONCESIONARIO.
PARÁGRAFO.- Adición de Minerales Cuando por los trabajos de exploración O explotación se

encontraren minerales distintos de los que son objeto del presente contrato y que no se
encontraren en las circunstancias señaladas en el artículo 61 del Código de Minas, EL
CONCESIONARIO podrá solicitar que su concesión se extienda a dichos minerales en los
términos del artículo 62 del Código de Minas. CLÁUSULA SEGUNDA.-- Área del contrato. El
área objeto del presente contrato corresponde a la alinderación que se define por las

coordenadas que se mencionan a continuación:

DESCRIPCIÓN DEL P.A.: CONFLUENCIA IS XXXXX XXX XXX
IS

PLANCHA IGAC DEL P.A.: 000

ALINDERACIÓN DE LA ZONA NUMERO 1 ÁREA: 000,0000 HECTÁREAS

PUNTO E

RUMBO

NORTE] ESTE DISTANCIA

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.

Pp ARA WWW.Anm.gOV.CO
2 PBX 2201 999

4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XAXXXXXXXX XXX XXIX XXXXXX No.  XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA -ANM- Y XXXXXXX  XXXXXXX
XXXXXXXX

El área total antes descrita está ubicada en jurisdicción del Municipio de XXXXXXXX
Departamento de XXXX00XX y comprende una extensión superficiaria total de 00.0000
HECTÁREAS DISTRIBUIDAS EN 1 ZONA, la cual se representa gráficamente en el plano
topográfico que corresponde al Anexo No.1 de este contrato y hace parte integral del mismo. El
área se entrega como cuerpo cierto, en consecuencia EL CONCESIONARIO no tendrá
derecho a reclamo alguno en el evento de que la extensión comprendida dentro de los linderos
antes indicados, sea mayor o menor que la enunciada o calculada en este contrato. LA
CONCEDENTE no se compromete con EL CONCESIONARIO a ninguna obligación de
saneamiento por evicción o vicios redhibitorios sobre el área contratada. Al finalizar el periodo
de Exploración, EL CONCESIONARIO deberá presentar la delimitación definitiva de la zona
del área contratada, según lo establecido en el artículo 82 del Código de Minas. CLÁUSULA
TERCERA.- Valor del Contrato. El presente contrato al momento de perfeccionarse será de
valor indeterminado pero determinable según la actividad que esté desarrollando el
concesionario, de conformidad con las Contraprestaciones de este contrato. Para efectos

fiscales su valor se definirá con cada pago o abono en cuenta determinado sobre las
contraprestaciones a favor del Estado, de acuerdo con la cláusula séptima. CLÁUSULA
CUARTA.- Duración del Contrato y Etapas. El presente contrato tendrá una duración máxima
de XXXXXXXXX (00) AÑOS, contados a Partir de la fecha de su inscripción en el Registro
Minero Nacional según lo señalado en el Artículo 70 del Código de Minas y para cada etapa
así: -a) Plazo para Exploración. XXXX (0) años contados a partir de su inscripción en el
Registro Minero Nacional para hacer la exploración técnica del área contratada, pudiendo ser

un término menor a solicitud del mismo, ciñéndose a los Términos de Referencia para Trabajos

de Exploración y Programa de Trabajos y Obras PTO y Guías Minero Ambientales, adoptados

por la Autoridad Minera y Ambiental, los cuales hacen parte integral del presente contrato,

como anexo No. 2. Esta etapa se podrá prorrogar según lo dispuesto en el parágrafo del
artículo 108 de la Ley 1450 de 2011 - Plan Nacional de Desarrollo. -b) Plazo para Construcción
y Montaje. XXXXX (0) años para la construcción e instalación de la infraestructura y del
montaje necesario para las labores de explotación, tiempo que empezará a correr una vez

terminado definitivamente el periodo de exploración. Esta etapa puede ser prorrogada por un

(1) año, siempre y cuando sea solicitado con una antelación no menor a tres (3) meses del
vencimiento de este periodo. -c) Plazo para la Explotación. Corresponde al tiempo restante, en
principio, XXXXXXXXXXXXX (00) AÑOS, o el que resulte según la duración efectiva de las dos
etapas anteriores junto con sus prórrogas. Antes de vencerse el periodo de explotación, EL

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.

E WWW.anm.gov.co
¡ UPARA TODOS PBX2.201 999

4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XXXXXXXXX IO OOO XXXXXX No. XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL. DE MINERÍA —ANM- Y XXXXXXX XXXXXXX
XXXXXXXX

CONCESIONARIO podrá solicitar una prórroga del contrato de hasta treinta (30) años que se

perfeccionará mediante un acta suscrita por las partes, la cual surtirá efectos a partir de la

inscripción en el Registro Minero Nacional. PARÁGRAFO 1.- Para que la solicitud de prórroga

de los períodos establecidos en la presente cláusula pueda ser autorizada, EL

CONCESIONARIO deberá haber cumplido con todas las obligaciones correspondientes y

pagado las sanciones que se le hubieren impuesto hasta la fecha de la solicitud.

Adicionalmente, deberá presentar un nuevo Programa de Trabajos y Obras para la vigencia de

la prórroga, según lo establece el artículo 3? del Decreto 0943 de 2013, o aquel que lo

modifique adicione o sustituya. CLÁUSULA QUINTA. Autorizaciones Ambientales. La gestión

ambiental está incluida como una obligación del presente contrato a cargo del

CONCESIONARIO. Para la etapa de exploración se deben ejecutar los trabajos de acuerdo

con las guías mineros-ambientales, la cuales harán parte integral de este contrato. Para las

etapas de construcción, montaje y explotación, beneficio y para las labores adicionales de

exploración durante la etapa de explotación se debe contar con el acto administrativo

ejecutoriado y en firme, en que la autoridad ambiental competente haya otorgado la Licencia

Ambiental. PARÁGRAFO 4.- Adicionalmente, en caso de que se establezca la presencia de
grupos étnicos en el área del presente contrato de concesión minera, EL CONCESIONARIO
deberá realizar la consulta previa conforme a lo establecido en la ley. CLÁUSULA SEXTA.-

Autorización de la autoridad competente. En caso de encontrarse el área otorgada en zona de

minería restringida o excluible, deberá contarse con la correspondiente autorización de la
autoridad competente. CLÁUSULA SÉPTIMA.- Obligaciones a cargo del CONCESIONARIO.
Además del cumplimiento del objeto contractual en los términos establecidos por la normativa
vigente, son obligaciones del CONCESIONARIO en desarrollo del presente contrato: 7.1.

Planear, diseñar, operar y dar cierre a sus operaciones de tal manera que promueva el

desarrollo económico y social, en cumplimiento de los Términos de Referencia para

Exploración y Programa de Trabajos y Obras PTO y las Guías Minero Ambientales adoptados

por la Autoridad Minera para ejecutar las labores de exploración. 7.2. Pagar durante las etapas
de Exploración y Construcción y Montaje a LA CONCEDENTE el canon superficiario, de
conformidad con lo señalado en el artículo 230 del Código de Minas. 7.3. Presentar el acto

administrativo, ejecutoriado y en firme, en que la autoridad competente haya otorgado la

Licencia Ambiental, para ejecutar las labores y trabajos de las etapas de Construcción y

Montaje y Explotación. 7.4. Presentar con una antelación no inferior a treinta (30) días de la

fecha de vencimiento de la etapa de exploración, el Programa de Trabajos y Obras, a

1 PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.
0 (PRRTODOS 4 OOO

4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XRO XXXXXXX  IO000000X XXXXXX No.  XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA -ANM- Y XXXXXXX XXXIX
XXX

desarrollar en el área total del contrato durante las etapas de Construcción y Montaje y
Explotación, ajustándose a lo dispuesto en el artículo 84 del Código de Minas y a los Términos
de Referencia. 7.5. Dar cumplimiento a las características, dimensiones y calidades señaladas

en el Programa de Trabajos y Obras aprobado para las construcciones, instalaciones y
montajes mineros. Sin embargo, EL CONCESIONARIO podrá, durante su ejecución hacer los
cambios y adiciones que sean necesarios. LA CONCEDENTE y la autoridad ambiental
deberán ser informados previamente de tales cambios y adiciones junto con una justificación
de los mismos. El mencionado Programa de Trabajos y Obras, debidamente aprobado, será el
Anexo No.3 del presente contrato. 7.6. El CONCESIONARIO podrá durante la etapa de
construcción y montaje, iniciar anticipadamente la explotación del área contratada, sin perjuicio
de tener oportunamente establecidas las Obras o instalaciones definitivas, siempre y cuando
haya presentado a LA CONCEDENTE el programa de Trabajos y Obras anticipado que hará
Pare del Anexo 3 del presente Contrato, junto con una descripción abreviada de los montajes
que vaya a utilizar informando a LA CONCEDENTE el inicio de la referida explotación
anticipada. La explotación anticipada estará sujeta a las mismas condiciones, obligaciones y
derechos, de la etapa de explotación. 7.7. Iniciar la etapa de explotación, una vez finalizada la
etapa de Construcción y Montaje, en la que EL CONCESIONARIO desarrollará los trabajos
previstos en el Programa de Trabajos y Obras aprobado por LA CONCEDENTE, para dicha
etapa. 7.8. Devolver las zonas retenidas, en caso de que no opte por su explotación, de
acuerdo con el procedimiento establecido para el efecto en el Código de Minas. Si EL
CONCESIONARIO decide explotar estas zonas retenidas, deberá incorporarlas al programa de
Trabajos y Obras y solicitar la modificación de la licencia ambiental, si a ella hay lugar. 7.9.
Llevar los registros e inventarios actualizados, en la fase de explotación de la producción en
boca o borde de mina y en sitios de acopio, para establecer en todo tiempo los volúmenes de
los minerales en bruto y de los entregados a las plantas de beneficio y, si fuere del caso, a las
de transformación. Estos registros e inventarios se suministrarán trimestralmente a la Autoridad
Minera. Para el efecto, el concesionario minero deberá diligenciar y suministrar el Formato
Básico Minero adoptado por LA CONCEDENTE. 7.10. Poner en práctica las reglas, métodos y
procedimientos técnicos propios de la explotación minera, que eviten daños a los materiales
explotados o removidos o que deterioren o esterilicen las reservas In Situ susceptibles de
eventual aprovechamiento. 7.11. Pagar las regalías establecidas en la Ley vigente al momento
del perfeccionamiento del presente contrato para el mineral o minerales objeto del mismo. En
todo caso, el monto de las regalías y el sistema para liquidarlas y reajustarlas, serán los vigentes

PROSPERIDAD Av. Calle 26No. 59 - 51 Piso 8 Bogotá D.C.
A RA TODOS WwWwWw.anm.gov.co
Pi PBX 2201 999

4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XXXXXXXXX XIX OR XXX No. XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA —ANM- Y XXOOXKXX XXIOO(KX
IAS

a la fecha del perfeccionamiento del contrato de concesión y se aplicarán durante toda su

vigencia. 7.12 Pagar los impuestos O gravámenes del orden nacional, departamental o municipal

que su actividad cause, cuando sean aplicables. 7.13. Presentar toda la información requerida

por LA CONCEDENTE en los formatos que la misma haya dispuesto para el efecto durante la

vigencia del contrato. 7.14. Adoptar y mantener las medidas que correspondan en la ejecución

de los trabajos a realizar durante todas las etapas del proyecto y disponer del personal y de los

medios materiales necesarios para preservar la vida e integridad de las personas vinculadas a

él y de terceros de conformidad con las normas vigentes sobre seguridad e higiene y salud

ocupacional. 7.15. Presentar a la Autoridad Minera un plan de gestión social con la comunidad

del área de influencia del proyecto el cual incluya programas en beneficio de las comunidades

de acuerdo a los términos de referencia del PTO y las guías minero-ambientales aplicables de

acuerdo a la etapa en la que se encuentre el proyecto minero. CLÁUSULA OCTAVA.-

Autonomía Empresarial. En la ejecución de los estudios, trabajos y obras de exploración,

montaje, construcción y explotación, beneficio y transformación, EL CONCESIONARIO tendrá

plena autonomía técnica, industrial, económica y comercial. Por tanto, podrá escoger la forma y

orden de aplicación de los sistemas y procesos y determinar libremente la localización,

movimientos y oportunidad del uso y dedicación del personal, equipos, instalaciones y obras,

siempre y cuando se garantice el aprovechamiento racional de los recursos mineros y la

conservación del medio ambiente, sin perjuicio de la función de inspección y fiscalización a
cargo de LA CONCEDENTE. CLÁUSULA NOVENA. Trabajadores del CONCESIONARIO. El
personal que EL CONCESIONARIO ocupe en la ejecución del presente contrato, será de su
libre elección y remoción, sin apartarse cuando sea el caso de lo dispuesto en los artículos 128,

251, 253 y 254 del Código de Minas, estando a su cargo los salarios, prestaciones e

indemnizaciones que legalmente le correspondan, entendiéndose que ninguna de tales

obligaciones le corresponden a la autoridad minera. En consecuencia, EL CONCESIONARIO

responderá por toda clase de procesos, demandas, reclamos, gastos, en que incurriera a
causa de sus relaciones laborales. CLÁUSULA DÉCIMA. Responsabilidad del
CONCESIONARIO. EL CONCESIONARIO será responsable ante LA CONCEDENTE por todos
los trabajos que desarrolle en el área contratada. Además, responderá por cualquier daño que

cause a terceros o a LA CONCEDENTE durante el desarrollo de los mismos; frente a terceros

dicha responsabilidad se establecerá en la forma y grado en que prevén las disposiciones civiles

y comerciales ordinarias, frente a dependientes o subcontratistas se dará cumplimiento a lo
preceptuado en el artículo 87 del Código de Minas. EL CONCESIONARIO será considerado

1% «PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.

P wWwW.anm.gov.co
6 PBX 2 201 999
e AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX  XXXXXXXXX XXXXXXX  XXXXXXXX  XXXXXX No. XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA -ANM- Y XXXXXXX XXXXXXX
XXXIX

como contratista independiente para efectos de todos los contratos civiles, comerciales y
laborales que celebre por causa de sus estudios, trabajos y obras de exploración y explotación
según lo establecido en el artículo 57 del Código de Minas. En ningún caso LA CONCEDENTE
responderá por las obligaciones de cualquier naturaleza que adquiera EL CONCESIONARIO con
terceros en desarrollo del presente contrato. CLÁUSULA UNDÉCIMA - Diferencias. Las
diferencias de carácter exclusivamente técnico que llegaren a surgir entre EL
CONCESIONARIO y LA CONCEDENTE que no puedan arreglarse en forma amigable, serán
sometidas para su resolución al Arbitramento Técnico previsto en el artículo 294 del Código de
Minas. Las diferencias de orden legal o económico, quedan sometidas al conocimiento y

decisión de la rama jurisdiccional del poder público colombiano. En caso de desacuerdo sobre

la calidad técnica, jurídica o económica de las diferencias estas se considerarán legales.
CLÁUSULA DUODÉCIMA.- Cesión y Gravámenes. Cesión. La cesión de derechos emanados
de este contrato, requerirá aviso previo y escrito a LA CONCEDENTE, según el artículo 22 y
siguientes del Código. La cesión de que trata esta cláusula no podrá estar sometida por las
partes a término o condición alguna en cuanto hace relación al Estado. a) Si la cesión fuere

total, el cesionario quedará subrogado en todas las obligaciones emanadas del contrato, aún

en las contraídas antes de la cesión y que se hallaren pendientes de cumplirse. b) La cesión

parcial del derecho emanado del presente contrato podrá hacerse por cuotas o porcentajes de

dicho derecho. En este caso, cedente y cesionario serán solidariamente responsables por las

obligaciones contraídas. c) Cesión de áreas podrá haber cesión de áreas de los derechos

emanados del contrato de concesión mediante la división material de la zona solicitada o

amparada por el mismo. Esta clase de cesión dará nacimiento a un nuevo contrato con el

cesionario, que se perfeccionará con la inscripción del documento de cesión en el Registro

Minero Nacional. Gravámenes: - El derecho a explorar y explotar minas de propiedad estatal

podrá ser gravado o dado en garantía de obligaciones, en las condiciones y modalidades
establecidas por en el Capítulo XXIIl el Código de Minas. CLÁUSULA DÉCIMA TERCERA.-
Póliza Minero — Ambiental. Dentro de los diez (10) días siguientes a la fecha de
perfeccionamiento del contrato de concesión minera, EL CONCESIONARIO deberá constituir
Una póliza de garantía que ampare el cumplimiento de las obligaciones mineras y ambientales,

el pago de las multas y la caducidad. El valor asegurado se calculará con base en los
siguientes criterios: a) Para la etapa de Exploración, un cinco por ciento (5%) del valor anual de
la cuantía de la inversión prevista en exploración para la respectiva anualidad, con base en lo
establecido por EL CONCESIONARIO en su propuesta. b) Para la etapa de Construcción y

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.
ARA TODOS WWwW.anm.gov.co
t Pi PBX 2201 999
4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XXXXXXXXX OO 000000 XXXXXX No. XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA —ANM- Y XXXXXXX XXXXXXX
IO

Montaje, el cinco por ciento (5%) de la inversión anual por dicho concepto, con base en lo
establecido en el Programa de Trabajos y Obras aprobado para dicha etapa. c) Para la etapa

de Explotación, equivaldrá a un diez por ciento (10%) del resultado de multiplicar el volumen de

producción anual estimada del mineral objeto de la concesión, con base en lo establecido en el

Programa de Trabajos y Obras aprobado para dicha etapa, por el precio en boca de mina del

referido mineral fijado anualmente por el Gobierno. La póliza de que trata esta cláusula, deberá

ser aprobada por LA CONCEDENTE y deberá mantenerse vigente durante la vida de la

concesión, de sus prórrogas y por tres (3) años más. En el evento en que la póliza se haga
efectiva, subsistirá la obligación de reponer dicha garantía. CLÁUSULA DÉCIMA CUARTA.-
Inspección. La autoridad Minera, inspeccionará en cualquier tiempo, en la forma que lo estime

conveniente, las labores que realice EL CONCESIONARIO, en procura de alcanzar el debido

cumplimiento del presente contrato. CLÁUSULA DÉCIMA QUINTA.- Seguimiento y Control,

LA CONCEDENTE directamente o por medio de los auditores que designe, ejercerá el

seguimiento y control de la forma y condiciones en que se ejecuta el contrato de concesión,

tanto por los aspectos técnicos, económicos, jurídicos, así como de seguridad e higiene

minera, como los operativos sociales y ambientales, sin perjuicio que sobre estos últimos la

autoridad ambiental o sus auditores autorizados, ejerzan igual vigilancia en cualquier tiempo,

manera y oportunidad. PARÁGRAFO: La Autoridad Minera podrá cobrar los servicios de

seguimiento y control a los títulos mineros a través de funcionarios o contratistas. La tarifa por

los servicios de seguimiento y control se fijará conforme a los parámetros adoptados para el
efecto por la Autoridad Minera. CLÁUSULA DÉCIMA SEXTA.- Multas. En caso de infracción
de cualquiera de las obligaciones por parte de EL CONCESIONARIO, previo requerimiento, LA
CONCEDENTE podrá imponer administrativamente multas sucesivas de hasta mil (1000)

salarios mínimos mensuales legales vigentes, cada vez y para cada caso de infracción de las

obligaciones emanadas del presente contrato, siempre que no fueren causal de caducidad o

que LA CONCEDENTE, por razones de interés público expresamente invocadas, se abstuviere
de declararla. Cada multa deberá ser pagada por EL CONCESIONARIO dentro del término de
hasta treinta (30) días hábiles, según lo establezca LA CONCEDENTE, contados a partir de la
fecha en que quede ejecutoriada la providencia que la imponga. Si EL CONCESIONARIO no
cancelare oportunamente las multas de que trata esta cláusula, LA CONCEDENTE las hará
efectivas con cargo a la póliza de cumplimiento, sin perjuicio de que se declare la caducidad.

En el caso de contravenciones de las disposiciones ambientales, la autoridad ambiental

aplicará las sanciones previstas en las normas ambientales vigentes. CLÁUSULA DÉCIMA

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.

P wWWwW.anm.gov.co
8 PBX 2 201 999

«. AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXIX OOO XXXXXXX XXXIX X00000( No, XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA —ANM- Y XXXXXXX XXXIX
XXXXXXXX

SÉPTIMA.- Terminación. El Contrato de concesión debidamente perfeccionado podrá darse

por terminado en.los siguientes casos: 17.1. Por renuncia del concesionario, siempre que se
encuentre a Paz y Salvo en el cumplimiento de las obligaciones emanadas del contrato de
concesión. 17.2. Por mutuo acuerdo. 17.3. Por vencimiento del término de duración. 17.4. Por
muerte del concesionario y 17.5. Por caducidad. PARÁGRAFO.- En caso de Terminación por
muerte del CONCESIONARIO, esta causal se hará efectiva si dentro de los dos (2) años
siguientes al fallecimiento del CONCESIONARIO, los asignatarios no piden subrogarse en los
derechos emanados de la concesión, en los términos y condiciones establecidas en el articulo
111 del Código de Minas CLÁUSULA DÉCIMA OCTAVA.- Caducidad. LA CONCEDENTE
podrá mediante acto administrativo debidamente motivado declarar la caducidad administrativa
del presente contrato por las causales señalas en el artículo 112 del Código de Minas, así
como lo dispuesto con el artículo 110 de la Ley 1450 de 2011- Ley del Plan Nacional de
Desarrollo. En este caso el Concesionario queda obligado a cumplir o garantizar todas las

obligaciones de orden ambiental que le sean exigibles y las de conservación y manejo
adecuado de los frentes de trabajo y de las servidumbres que se hubieren establecido.
CLÁUSULA DÉCIMA NOVENA.- Procedimiento para la caducidad. La caducidad del contrato,
en los casos en que hubiere lugar, será declarada por LA CONCEDENTE de conformidad con
el procedimiento establecido por el artículo 288 del Código de Minas o la norma que lo
adicione, modifique o sustituya. CLÁUSULA VIGÉSIMA.- Reversión y Obligaciones en caso de

Terminación. a) Reversión. En todos los casos de terminación del contrato, ocurrida en

cualquier tiempo, operará la reversión gratuita de bienes en favor del Estado, circunscrita esta
medida a los inmuebles e instalaciones fijas y permanentes, construidas y destinadas por EL
CONCESIONARIO en forma exclusiva al transporte y al embarque de los minerales
provenientes del área contratada y de aquellas que se encuentren incorporadas a los
yacimientos y accesos y que no puedan retirarse sin detrimento del mismo y de los frentes de
trabajo. Esta reversión operará sólo en los casos en que las características y dimensiones de
los mencionados bienes, a juicio de LA CONCEDENTE, los hagan aptos como infraestructura
destinada a un servicio público de transporte o embarque o darse al uso de la comunidad. b)
Obligaciones en caso de terminación. EL CONCESIONARIO, en todos los casos de
terminación del contrato, queda obligado a cumplir o a garantizar las obligaciones de orden

ambiental exigibles al tiempo de hacerse efectiva dicha terminación. De igual manera dará
cumplimiento o garantizará sus obligaciones de orden laboral reconocidas o causadas al
momento de su retiro como concesionario. CLÁUSULA VIGÉSIMA PRIMERA.- Liquidación. A

3 PARA TODOS WWwW.anm.gov.co

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.

9 PBX 2201 999
4 AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XXXXXXXXX OOO OOOO XXXXXX No, XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA -ANM- Y XXXXXXX- XXXXXXX
XAXXXXX

la terminación del presente contrato por cualquier causa, las partes suscribirán un Acta en la
cual deberá constar detalladamente la liquidación definitiva del mismo y el cumplimiento de

todas las obligaciones a cargo de EL CONCESIONARIO, en especial de las siguientes: 21.1.
El recibo por parte de LA CONCEDENTE del área objeto del contrato y de la mina, indicando

las condiciones técnicas, físicas y ambientales en que se encuentra. Estas últimas de acuerdo

con lo que establezca la autoridad ambiental competente. 21.2. Las pruebas por parte de EL

CONCESIONARIO del cumplimiento de todas sus obligaciones laborales, o la constancia de su

no entrega; 21.3. El cumplimiento de todas las obligaciones consignadas en la Cláusula

Séptima, dejando constancia de las condiciones del mismo y del detalle de las obligaciones

incumplidas, sobre las cuales LA CONCEDENTE tomará las acciones que procedan. 21.4, La

relación de pagos de regalías y, canon a su cargo, dejando constancia de las condiciones de

cumplimiento y del detalle de las obligaciones incumplidas, sobre las cuales LA
CONCEDENTE tomará las acciones que procedan. Si EL CONCESIONARIO no compareciera
a la diligencia en la cual se levante el Acta de Liquidación, LA CONCEDENTE suscribirá el

acta y se harán efectivas las garantías correspondientes si procediere. CLAUSULA VIGÉSIMA
SEGUNDA. Intereses Moratorios Cuando EL CONCESIONARIO no pague oportunamente
alguna de las obligaciones pecuniarias previstas en el presente contrato o la ley, LA

CONCEDENTE aplicará a dicha obligación la máxima tasa de interés moratorio legalmente

permitida y certificada por la Superintendencia Financiera de Colombia, o la entidad que haga
sus veces, al hacer efectivo su recaudo. CLÁUSULA VIGÉSIMA TERCERA. Ley aplicable.
Para todos los efectos, el presente contrato, una vez suscrito e inscrito en el Registro Minero

Nacional, se sujetará exclusivamente a las leyes y jueces de la República de Colombia. Su

ejecución e interpretación, terminación y liquidación quedan sujetos a la Constitución, leyes,

decretos, acuerdos, resoluciones, reglamentos o a cualquier otra disposición emanada de las

autoridades competentes colombianas, que en alguna forma tengan relación con el objeto
contractual. CLÁUSULA VIGÉSIMA CUARTA.- Domicilio Contractual. Para todos los efectos
derivados de este contrato el domicilio contractual será el lugar de su celebración. CLÁUSULA

VIGÉSIMA QUINTA.- Perfeccionamiento. Las obligaciones que por este contrato adquiere EL

CONCESIONARIO, producen efectos desde su perfeccionamiento. El presente contrato se

considera perfeccionado una vez se encuentre inscrito en el Registro Minero Nacional, según lo
establecido por el artículo 50 del Código de Minas. CLÁUSULA VIGÉSIMA SEXTA.- Anexos.

Son anexos de este contrato y hacen o harán parte integrante del mismo los siguientes:

PROSPERIDAD Av. Calle 26 No. 59 - 51 Piso 8 Bogotá D:C.
A R A TOD O Ss wWWW.aNM.gOV.CO
E P 10 PBX 2201 999
et. AGENCIA NACIONAL DE MINERÍA

CONTRATO DE CONCESION PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE UN YACIMIENTO
MINERALES DE XXXXXXX XIO0000XX XXX XXXIX XXX XX No. XXX-00000
CELEBRADO ENTRE LA AGENCIA NACIONAL DE MINERÍA —ANM- Y XXXXXXX XXXXXXX
XXXXXXXX

Anexo No.1.

Plano Topográfico

Anexo No.2. Términos de Referencia para los trabajos de exploración y el Programa de
Trabajos y Obras PTO y las Guías Minero Ambientales.

Anexo No.3. Programa de Trabajos y Obras PTO aprobado.

Anexo No.4. Anexos Administrativos:

Fotocopia de las cédulas de ciudadanía de EL CONCESIONARIO / o su Representante
Legal / Certificado de Existencia y Representación Legal

+ Lalicencia ambiental o demás autorizaciones ambientales

e La póliza minero-ambiental

Todos los documentos que suscriban las partes en desarrollo de este contrato

Para constancia se firma este contrato por los que en él intervienen, en tres (3) ejemplares del

mismo tenor y contenido, en la ciudad de Bogotá D.C. a los

LA CONCEDENTE EL CONCESIONARIO

MARIA CONSTANZA GARCÍA BOTERO XXXXX XXXXXXX XXXXXX
Presidente Representante Legal
Agencia Nacional de Minería ANM KIO OO OOO

VB. y Aprobaciones

WwWwW.anm.gov.co
1 PBX 2201 999

PROSPERIDAD Ay.Calle 26 No. 59 - 51 Piso 8 BogotáD.C.
4 AGENCIA NACIONAL DE MINERÍA

PROSPERIDAD Av.Calle 26 No. 59 - 51 Piso 8 Bogotá D.C.
ÍPARA TODOS Or UOS

PBX 2201 999

ELABORACION Y CONTROL DE DOCUMENTOS

MEMORIA JUSTIFICATIVA DE INICIATIVA NORMATIVA

AGENCIA NACIONAL DE

MINERÍA

D B
'ocumento No: Fecha: Versión: 01 Pág.:

1. Título de la Iniciativa:
“Por medio de la cual se establece y adopta la minuta de contrato único de concesión minera”
2. Tipo de Norma
+ Resolución
3. Avalado Por:

a. Vicepresidente de Contratación y Titulación
b. Jefe de oficina Asesora Jurídica

4. Origen de la Iniciativa:
Vicepresidencia de Contratación y Titulación

5. Política(s) que Instrumenta:

El contrato de concesión minera a ser suscrito con los proponentes que presenten solicitudes de

contratación o que hayan presentado sus propuestas y que después del procedimiento de
evaluación técnica y jurídica se considere viable la suscripción de la minuta.

6. Otras dependencias que participan:
e Oficina Asesora Jurídica
+ Vicepresidencia de Seguimiento, Control y Seguridad Minera
e Vicepresidencia de Promoción y Fomento
7. Actores externos identificados:
Proponentes de solicitudes de contrato de concesión minera.

MEMORIA JUSTIFICATIVA

Proyecto de Resolución
“Por medio de la cual se establece y adopta la minuta de contrato único de concesión minera”

1. Antecedentes, razones de oportunidad y conveniencia que justifican su expedición.

La necesidad de expedir esta resolución surge teniendo en cuenta que la Ley 1382 del 9 de febrero
del 2010 fue declarada inexequible por virtud de la sentencia C-366 de 2011 y ahora es necesario
ELABORACION Y CONTROL DE DOCUMENTOS

MEMORIA JUSTIFICATIVA DE INICIATIVA NORMATIVA

AGENCIA NACIONAL DE
MINERÍA

Documento No:

Fecha: Versión: 01 Pág.:

incluir modificaciones a la minuta de contratos de concesión, ajustándola a lo dispuesto en la Ley 685
de 2001.

Impactos Esperados:

Otorgar contratos de concesión minera ajustados a las disposiciones legales vigentes.
2. Ámbito de aplicación y sujetos destinatarios

a. Ámbito de aplicación: La propuestas de contratos de concesión minera presentados
previamente a ante la autoridad minera que a la fecha no han sido resueltos y aquellos
que se deben resolver por las solicitudes de contratación que presentarán los interesados
ante la ANM a partir del 2 de junio de 201 3.

b. - Sujetos destinatarios: Proponentes de solicitudes de contrato de concesión minera.
3. Viabilidad jurídica
a. Análisis de normas de competencia.

Que mediante el Decreto-Ley 4134 del 3 de noviembre de 2011, el Gobierno Nacional creó la Agencia
Nacional de Minería - ANM -, como una agencia estatal de naturaleza especial, del sector
descentralizado de la Rama Ejecutiva del Orden Nacional, con personería jurídica, patrimonio propio y
autonomía administrativa, técnica y financiera, adscrita al Ministerio de Minas y Energía, cuyo objeto
es administrar integralmente los recursos minerales de propiedad del Estado.

Que los numerales 2* y 3 del artículo 4” del Decreto 4134 de 2011, asignaron a la Agencia Nacional
de Minería la función de actuar como Autoridad Minera concedente en el territorio nacional.

Que el artículo 49 del Código de Minas estableció que el contrato de concesión minera es un contrato
de adhesión en cuanto que, para celebrarse, no da lugar a pre negociar sus términos, condiciones y
modalidades.

Que de acuerdo con el artículo 267 del Código de Minas, la autoridad concedente, adoptará y
suministrará un modelo de contrato de concesión minera.

A su vez el mismo decreto establece en su artículo 15 como funciones de la Vicepresidencia de
Contratación y Titulación, entre otros, el de dirigir y controlar el proceso de titulación y de
otorgamiento de concesiones mineras.
ELABORACION Y CONTROL DE DOCUMENTOS

AGENCIA NACIONAL DE

MINERÍA

MEMORIA JUSTIFICATIVA DE INICIATIVA NORMATIVA

Documento No:

Fecha: Versión: 01

Pág.:

ARTÍCULO 49. CONTRATO DE ADHESIÓN. La concesión minera es un contrato de
adhesión en cuanto que, para celebrarse, no da lugar a prenegociar sus términos,
condiciones y modalidades, sin perjuicio de lo dispuesto en los artículos 31, 248 y 355 del

presente Código.

ARTÍCULO 267. SIMPLIFICACIÓN. La totalidad de las providencias serán simplificadas,
abreviadas y vertidas a modelos y formas estandarizadas que adoptarán las autoridades
competentes, De igual manera, la autoridad concedente adoptará y suministrará un modelo

de contrato.
b. Análisis de normas que desarrolla y/o modifica.

El Código de Minas en los artículos 49 y 267 establecen que

Norma Vigencia
49 Vigente
267 Vigente

C. Disponibilidad presupuestal:

No aplica

4. Impacto medioambiental o sobre el patrimonio cultural de la Nación.
No aplica

5. Consulta Previa y Publicidad (Ver Decreto 1345 de 2010 art 9)

No aplica

Aprueba

Jor, ertd Arias Hand

Vicepresl ente de ntratación Y Titulación Jefe de la Oficina Asesora Jurídica

A Proyectó Catalina Silva, Experta Vicepresidencia de Contratación
Revisó: — Jorge Arias, Vicepresidente de Contratación y Titulación

